Citation Nr: 1445773	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-08 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease and degenerative disc disease (claimed as neck pain).

2.  Entitlement to service connection for right shoulder degenerative joint disease, prominent sublabral recess, and tendonitis within the distal supraspinatus tendon (claimed as a right shoulder disorder).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected status post excision of ganglion cyst of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1981 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Saint Louis, Missouri (August 2009) and New Orleans, Louisiana (September 2010).  Jurisdiction over the matter is currently with the RO in New Orleans, Louisiana.  

In August 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran has current degenerative joint disease and degenerative disc disease of the cervical spine, with radiculopathy to the right upper extremity.

2.  The Veteran injured the neck in service.

3.  Symptoms of cervical spine degenerative joint disease were not chronic in service.

4.  Symptoms of cervical spine degenerative joint disease were not continuous since service separation.

5.  Cervical spine degenerative joint disease did not manifest to a compensable degree within one year of separation from service.

6.  The current cervical spine degenerative joint disease and degenerative disc disease disorders are not related to service.

7.  The Veteran has current right shoulder disorders including degenerative joint disease, prominent sublabral recess, and tendonitis.

8.  There was no in-service injury, disease, or disorder of the right shoulder in service.

9.  Symptoms of right shoulder degenerative joint disease were not chronic in service.

10.  Symptoms of right shoulder degenerative joint disease were not continuous since service separation.

11.  Right shoulder degenerative joint disease did not manifest to a compensable degree within one year of separation from service.

12.  Current right shoulder degenerative joint disease, prominent sublabral recess, and tendonitis are not related to service.

13.  The Veteran is not service connected for a neck or right shoulder disorder.

14.  The Veteran is service connected for status post excision of ganglion cyst of the right foot.  

15.  The Veteran has current depression and panic disorder.

16.  The current depression and panic disorder were not caused by or permanently worsened by service-connected status post excision of ganglion cyst of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative joint disease and degenerative disc disease are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for right shoulder degenerative joint disease, prominent sublabral recess, and tendonitis are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected status post excision of ganglion cyst of the right foot, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In September 2008 and May 2010 letters, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2010 letter, sent regarding the claim for an acquired psychiatric disorder, specifically outlined the criteria for secondary service connection.  Both letters discussed how VA establishes disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denials of the claims in August 2009 and September 2010 (an acquired psychiatric disorder), respectively. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports and medical opinions, lay statements submitted by the Veteran's friends and family, and the Veteran's written statements and oral testimony from the August 2014 Board hearing.

VA examined the Veteran's cervical spine in February 2014.  The VA examiner reviewed the claims file, interviewed the Veteran for a history of past and present symptomatology, conducted a physical examination, performed relevant diagnostic testing, and provided the requested medical opinion with supporting rationale.  For these reasons, the Board finds that the February 2014 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the cervical spine disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Similarly, the Board finds that VA examinations and opinions regarding an acquired psychiatric disorder are adequate.  See id.  VA provided a psychiatric examination in May 2010 that resulted in a June 2010 examination report reflecting the examiner's interview with the Veteran regarding symptomatology and medical history, clinical findings, and opinion about the etiology of the diagnosed disorders.  After the claims file was made available to the VA examiner, an addendum opinion was prepared in March 2011, with additional clarification in June 2011, that considered the evidence from the May 2010 examination, the results of a separate VA foot examination from February 2011, and review of the claims file.  The Board finds that the June 2010 VA examination report and addendum opinions through June 2011 are adequate, and that no further examination or opinion is needed.

As to the right shoulder issue, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a right shoulder disorder, there is no duty to provide a VA medical examination for a right shoulder disorder.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for a right shoulder disorder without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support the Veteran's contentions of in-service right shoulder injury, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Disorder

The Veteran asserts that service connection for a cervical spine disorder is warranted based on an upper back injury sustained in service.  Specifically, the Veteran contends that she initially injured her neck while serving in Germany and later fall while performing field exercises at a leadership development course at Fort Campbell.  See Board hearing transcript at 4-6, 9-10.

The Board finds that the Veteran has current degenerative joint disease and degenerative disc disease of the cervical spine, with radiculopathy to the right upper extremity.  These diagnoses were provided in the February 2014 VA examination report after physical evaluation and diagnostic testing. 

The Board next finds that the Veteran injured the neck in service.  Service treatment records include a series of three treatment records from March 1984 showing diagnoses of muscle spasm and torticollis.  Among the three records, no specific cause of the neck complaints was identified.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of cervical spine degenerative joint disease were chronic in service.  With the exception of the treatment records from March 1984, the service treatment records are otherwise silent as to any complaints, symptoms, or treatment related to a neck injury, disease, or disorder.  The Veteran denied a history or present symptoms of back pain in the medical history reports from June 1986 and January 1990.  Similarly, the spine received normal clinical evaluations on the June 1986 and January 1990 service medical examinations.  

During the April 2014 Board hearing, the Veteran testified that neck pain was present at service separation.  See Board hearing transcript at 11.  The record also includes March 2010 letters from H.R. and D.A., both of whom attest to witnessing the Veteran complain of neck pain on several occasions during service in Germany for the period between 1981 and 1983.  The Veteran is competent to report a history of neck pain in service, and H.R. and D.A. are competent to report hearing the Veteran's accounts of pain during service.  See Layno, 6 Vet. App. at 470.  Nevertheless, the Board finds that this evidence is inconsistent with, and outweighed by, the Veteran's own contemporaneous report of medical history in service and at service separation denying such symptoms, and the contemporaneous findings in service.  

The statements of H.R. and D.A. only address concurrent service with the Veteran until 1983 and 1982, respectively, which, in either instance, is several years before service separation in March 1990.  As such, these statements do not account for several subsequent years of service.  

The Veteran's statements regarding neck pain at service separation, to include an implied statement that the pain was chronic in service, is inconsistent with the contemporaneous service treatment records, which include both medical history (lay evidence) by the Veteran and medical findings.  As indicated above, the service treatment records, which appear to be complete, reflect treatment for neck pain in March 1984, but at no other point in service.  The Veteran did seek treatment for other injuries and ailments after March 1984, including abdominal trauma, a skin rash, and a left knee injury.  In addition, the Veteran denied a history of recurrent back pain in the June 1986 and January 1990 reports of medical history while reporting a history of other ailments including sinusitis, headaches, and dizziness.  Given the complaints reported and for which treatment was sought, it is likely that the Veteran would have reported chronic neck pain if any were present; therefore, the service treatment records weigh against finding chronic symptoms of a neck disorder in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In sum, the Board finds that the Veteran's statements and other lay statements offered, insofar as they assert chronic symptoms of a neck disorder, are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  As such, the Board finds that symptoms of cervical spine degenerative joint disease were not chronic in service.

The Board next finds that the weight of the lay and medical evidence is against finding that symptoms of cervical spine degenerative joint disease were continuous since service separation.  VA treatment records from February 2008 reflect that the Veteran presented with complaints of right arm pain and mentioned an old neck injury, but no recent injury.  The Veteran presented with more specific neck pain in December 2008 and reported gradual onset over a period of eight months.  The VA clinician noted a "distant history of fall injury during service in 1985," but did not indicate that the Veteran reported symptoms from that time.  The February 2014 VA examination report also indicates an onset of right arm pain, associated with a greater "neck and arm pain," in 2008.

During the April 2014 Board hearing, the Veteran testified that she received treatment for neck pain shortly after service but that those treatment records were unavailable.  See Board hearing transcript at 11-12.  The Veteran did not, however, testify that the neck pain had been present since service separation in March 1990.  The record includes several letters from the Veteran's family and coworkers who attest to the Veteran's complaints of pain over recent years.  While these letters provide evidence of current neck pain, none of the letters provide a firsthand account of witnessing the Veteran report pain prior to 2004, when the Veteran began working at a VA Medical Center.  The October 2013 letter from the Veteran's daughter states that "since 2007 [the Veteran] has not been well, and [the Veteran] constantly is in pain and has anxiety."

The Board places the most probative weight to the Veteran's own lay report of onset of neck pain as recorded in VA treatment (medical) records, which indicate an onset date of neck pain in 2008 based on the Veteran's reported medical history.  Although the Veteran stated that she was treated for neck pain shortly after service, any indication that this pain has been persistent through the approximately 18 year period between service separation in March 1990 and the onset of neck and arm pain in February 2008 is outweighed by the histories and findings as recorded in the VA treatment records, which indicate that symptoms of a neck disorder were not present since service separation.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Board finds that symptoms of cervical spine degenerative joint disease were not continuous since service separation.

In this context, the Board also finds that cervical spine degenerative joint disease did not manifest to a compensable degree within one year of separation from service.  As discussed above, although the Veteran reported that she was treated for some neck pain shortly after service, there is an extended period of time before the Veteran began seeking treatment for neck pain at VA in 2008, approximately 
18 years after service separation.

As the weight of the evidence demonstrates no chronic symptoms of cervical spine degenerative joint disease in service, continuous symptoms of cervical spine degenerative joint disease after service separation, or manifestation of cervical spine degenerative joint disease to a compensable degree within one year of service separation, the criteria for service connection for cervical spine degenerative joint disease on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence is against finding that the current cervical spine degenerative joint disease and degenerative disc disease disorders (hereinafter "neck disorder") are related to service.  The February 2014 VA examiner opined that the Veteran's neck disorder was not incurred in or caused by the March 1984 neck muscle spasm.  The VA examiner explained that the in-service neck muscle spasm was diagnosed as torticollis, which is an acute muscle spasm condition.  The VA examiner reasoned that there is no finding that the Veteran had recurrent or persistent neck problems prior to 2008, and that the degenerative changes to the cervical spine are consistent with the normal aging process.  

Although the Veteran reported two separate neck injuries in service, only one neck injury is documented in the service treatment records.  In this context, the Board finds that an additional neck injury in service would not disturb the VA examiner's factual premises of no persistent or recurrent neck problems prior to 2008, and consistency between the current degenerative joint disease and the normal aging process.  An April 1985 service treatment record for blunt abdominal trauma is within the time the Veteran participated in a leadership course, and is consistent with the Veteran's reported neck injury at Fort Campbell; however, there is no reference to neck pain or treatment within this treatment record.  See also Board hearing transcript at 4-5.

To the extent the Veteran has attempted in written statements and oral testimony to relate the current neck disorder to service, the evidence has not demonstrated that, in this case where there is factually an absence of symptoms or complaints for many years, the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the neck disorder as complex as degenerative joint disease or degenerative disc disease.  See Kahana, 24 Vet. App. at 437.  In this case, a competent medical opinion requires a thorough understanding of internal and unseen disease processes as complex as arthritis, which require specialized testing to diagnose, an understanding of the aging process and progression of arthritis, knowledge of the many causative factors for arthritis of which trauma is only one factor, and the ability to weigh factors including the nature of the in-service neck injury and the period of time without complaints of neck disorder symptoms.  As the Veteran is not shown to possess such knowledge, training, or experience, her opinion on the matter is not afforded any probative weight. 

As the February 2014 VA medical opinion is afforded the most probative weight in the record on the question of whether the current neck disorder is related to service, and there is no private medical opinion or other medical evidence to outweigh the opinions offered by the February 2014 VA examiner, the Board finds that the current cervical spine degenerative joint disease and degenerative disc disease disorders are not related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disorder

The Veteran has also asserted that service connection is warranted for a distinct right shoulder disorder that is related to the cervical spine disorder.  The Veteran has stated that a current right shoulder disorder can be characterized by the symptom of radiating pain from the neck, and that the disorder was incurred from the same in-service events that allegedly contributed to the neck disorder.  See Board hearing transcript at 16-18.

The Board finds that the Veteran has current right shoulder disorders including degenerative joint disease, prominent sublabral recess, and tendonitis.  These diagnoses were provided after MRI and X-ray testing at a VA Medical Center in May 2008.

The Board next finds that the weight of the evidence demonstrates that there was no right shoulder injury, disease, or disorder in service.  During the April 2014 Board hearing, the Veteran testified that the same in-service body of facts surrounding the cervical spine disorder - the muscle spasm in Germany and fall at Fort Campbell - comprise her theory of an in-service right shoulder injury.  See Board hearing transcript at 11.  Service treatment records, including the March 1984 neck treatment, do not reflect any treatment for a right shoulder injury, disease, or disorder.  The Veteran did not report any history of right shoulder injury or present symptoms of a right shoulder disorder on the June 1986 or January 1990 reports of medical history.  Similarly, the June 1986 and January 1990 service medical examination reports reflect normal clinical evaluations of the upper extremities.  As the Veteran has not asserted that the right shoulder was injured separately from the neck, and the only associated neck treatment makes no mention of a separate right shoulder injury or complaints of right shoulder pain, the Board finds that there was no right shoulder injury, disease, or disorder in service.

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of right shoulder degenerative joint disease were chronic in service.  Although the Board does not find right shoulder injury, disease, or disorder in service, the Board is cognizant of the fact that the Veteran has stated an inability to make a true distinction between the neck and right shoulder disorders.  As discussed in detail above in the context of a neck disorder, the absence of any in-service complaint, finding, or reference to treatment for a right shoulder disorder weighs against finding that symptoms of right shoulder degenerative joint disease were chronic in service, and weighs against the occurrence of in-service injury to cause right shoulder symptoms.  See Kahana, 24 Vet. App. at 438 (2011) (Lance, J., concurring); Cf. AZ, 731 F.3d at 1315-18; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7).  Insofar as the Veteran associates the in-service neck injury with a separate right shoulder disorder, the Board has already found that the Veteran's statements asserting chronic in-service symptoms of a neck disorder, are not credible or probative.  See Buchanan, 451 F.3d 1331.  For these reasons, the Board finds that symptoms of right shoulder degenerative joint disease were not chronic in service.

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of right shoulder degenerative joint disease were continuous after service separation.  As discussed in the context of the neck disorder, the first medical evidence of a right shoulder disorder after service is a February 2008 VA treatment record describing a sudden onset of right shoulder pain and discomfort.  Lay statements supporting the Veteran's assertion of constant shoulder help establish onset of shoulder pain in 2007, but no earlier.  An October 2013 letter from E.A. indicates nonspecific pain dating back to 2007; however, the remaining lay statements begin at a later period or refer specifically to foot pain.  

To the extent the Veteran has asserted that right shoulder disorder symptoms have been continuous since service separation, the Board finds that VA medical records are more probative.  Harvey, 6 Vet. App. at 394; Maxson, 230 F.3d at 1333.  A history indicating continuous symptoms since service would be inconsistent with the history reported for treatment purposes.  The February 2008 VA treatment record notes a "distant history of fall injury during service in 1985," but did not indicate that the Veteran reported symptoms from that time.  The February 2014 VA examination report also indicates an onset of right arm pain, associated with a greater "neck and arm pain," in 2008.  For these reasons, the Board finds that symptoms of right shoulder degenerative joint disease were not continuous since service separation.

In this context, the Board also finds that right shoulder degenerative joint disease did not manifest to a compensable degree within one year of separation from service.   The Veteran reported a sudden onset of right shoulder pain in February 2008 and right shoulder degenerative joint disease was first diagnosed in May 2008, over 18 years after service separation.

As the evidence shows no chronic symptoms of right shoulder degenerative joint disease in service, continuous symptoms of right shoulder degenerative joint disease after service separation, or manifestation of right shoulder degenerative joint disease to a compensable degree within one year of service separation, the criteria for service connection for right shoulder degenerative joint disease on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence is against finding that the current right shoulder degenerative joint disease, prominent sublabral recess, and tendonitis (hereinafter "right shoulder disorder") are related to service.  While the February 2014 VA examiner did not provide an opinion specific to the right shoulder, the Veteran's neck disorder was described to include pain that radiates to the right upper extremity, which is similar to the indistinguishable disability described by the Veteran during the April 2014 Board hearing.  The February 2014 VA examiner's opinion weighs against finding that this right shoulder disorder - to include the pain that radiates to the right upper extremity - is related to service.  Moreover, to the extent that a medical opinion could be provided to relate the current right shoulder disorder to service, such an opinion would not be afforded any probative weight.  The Board has found that the weight of the evidence demonstrates that there was no right shoulder injury or disease in service.  As such, any opinion supporting a nexus between the current right shoulder disorder and service would be speculative because it would necessarily purport to relate the current right shoulder disorder to something that did not occur during service.  Any purported nexus opinion also would be based on a materially inaccurate factual assumption that an in-service injury or disease occurred, so would be of no probative value.  See Reonal, 5 Vet. App. at 461.  

As noted above, the evidence has not demonstrated that in this case, in the absence of even in-service injury or disease, and in the absence of in-service right shoulder symptoms or symptoms for years later, the Veteran has the knowledge, training, or experience to provide a competent medical opinion on medically complex issues, such as the etiology of complex current right shoulder degenerative joint disease, prominent sublabral recess, and tendonitis in the absence of a right shoulder injury in service.  See Kahana, 24 Vet. App. at 437 (recognizing ACL tear as a complex medical disorder not capable of lay observation). 

As the weight of the evidence is against finding an in-service injury, disease, or disorder of the right shoulder, and the February 2014 VA medical opinion weighs against finding that an arguably indistinguishable neck disorder is related to service, the Board finds that the current right shoulder degenerative joint disease, prominent sublabral recess, and tendonitis are not related to service.  Because the preponderance of the evidence is against the claim under all theories, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that a current mood disorder is due to the pain in her neck, right arm, and right foot.  Specifically, the Veteran has attributed a mood disorder to the anxiety and pain caused by a history of neck, right shoulder, and right foot disorders, to include pain due to the service-connected status post excision of ganglion cyst of the right foot.  See, e.g., March 2014 VA Form 9; Board hearing transcript at 26.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Pursuant to the discussions above, service connection for the neck and right shoulder disorders have been denied.  As a result, service connection for a mood disorder claimed as due to either the neck or right shoulder disorders is not warranted on a secondary theory of entitlement because neither the neck disorder nor the right shoulder is a service-connected disability.  See Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17. 

The Veteran is service connected for status post excision of ganglion cyst of the right foot.  Service connection for status post excision of ganglion cyst of the right foot was granted in an August 2005 rating decision and has been in effect since May 5, 2005; therefore, service connection for a mood disorder due to status post excision of ganglion cyst of the right foot is permissible.

The Board finds that the Veteran has current depression and panic disorder.  These diagnoses were provided in a May 2014 VA psychiatric treatment record.  A more generic diagnosis of a "mood disorder" was first diagnosed following the June 2010 VA psychiatric examination.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current depression and panic disorder were caused by or permanently worsened by service-connected status post excision of ganglion cyst of the right foot.  First, psychiatric symptoms did not develop contemporaneously with the service-connected status post excision of ganglion cyst of the right foot.  The August 2005 grant of service connection was based on an in-service diagnosis of a ganglion cyst on the dorsal aspect in July 1987, excision of the cyst in September 1987, and a residual scar related to the excision scar noted on the January 1990 service separation examination.  No other residuals, including chronic pain related to the scar or psychiatric symptoms, were noted on the January 1990 service separation examination, or in the service treatment records following the September 1987 excision.

Second, psychiatric symptoms did not begin to develop until several years after development and excisions of the right foot cysts.  VA treatment records prior to July 2009 are mostly unremarkable for chronic right foot pain, and do not include any treatment or symptoms of depression or a panic disorder.  In April 2007, the Veteran was screened for depression and denied that she was feeling down, depressed, or hopeless over the previous two weeks.  In July 2007, the Veteran reported right foot pain for years, but no further details were provided in the treatment record.  VA treatment records prior to July 2009 are otherwise silent for treatment or symptoms related to depression, panic disorder, or right foot pain.

VA examined the service-connected status post excision of ganglion cyst of the right foot for rating purposes in September 2007.  The VA examiner noted that the scar related to the excision was well-healed and nonsymptomatic.  The Veteran reported intermittent pain and mild swelling of the dorsum area of the right foot - the site of the excision scar - when standing or moving in excess of 20 minutes, but explained that there was no pain in the scar and that the pain was not believed to be due to the scar.  

Third, the evidence weighs in favor of finding that psychiatric symptoms developed following a post-service (non-service-connected) right ankle injury.  VA treatment records reflect that the Veteran fractured the right ankle in July 2009.  From that point forward, the Veteran presented to the VA Medical Center on several occasions for right foot pain.  During VA treatment in October 2009, the Veteran reported ankle and foot pain, swelling, and difficulty walking that had been present since July 2009.  During VA treatment in December 2009, the Veteran reported persistent sharp pain over the anterolateral aspect of the right ankle, but denied other complaints.  During VA treatment in April 2010, the Veteran again reported constant sharp pain.  The Veteran filed a claim for "stress and anxiety due to pain secondary to her service-connected disabilities" in March 2010.  The Veteran is service connected for status post excision of ganglion cyst of the right foot and has not been service connected for any other disabilities previously.

VA provided a psychiatric examination in June 2010.  During the examination, the Veteran reported that she had been prescribed anxiety medication since 2010 to help her to calm down so that she could "tolerate her foot," and that she had never received mental health treatment prior to the occasion when VA prescribed the anxiety medication.  The Veteran reported that she began having mental problems related to her chronic pain about three years before the examination (approximately 2007), but did not indicate that the chronic pain was limited to the right foot.  The pain was later described as severe, with onset during four to five years before the examination (approximately 2005 or 2006).  The Veteran also reported that she was too depressed to get out socially, but did not specify when that symptom began.

The reported onset of psychiatric symptoms related to chronic pain approximately three years prior to the June 2010 VA psychiatric examination approximates the onset in February 2008 of right arm and neck pain (that are due to non-service-connected disorders).  As noted above, the Veteran denied depression symptoms in April 2007, and acknowledged that she did not seek care for psychiatric symptoms until 2010, when she received anxiety medication related to stress over foot pain.  As to pain specific to the right foot, prior to the right ankle fracture in July 2009, the Veteran reported right foot "pain for years" in July 2009, and reported mild intermittent right foot pain during the September 2007 VA examination; however, there are no VA or private treatment records demonstrating treatment for such pain.  In contrast, the Veteran reported for treatment of severe right foot pain on several occasions after suffering the right ankle fracture in July 2009.  Moreover, the Veteran initiated a claim for an increased rating for the service-connected status post excision of ganglion cyst of the right foot due to chronic pain, stress, and anxiety, by stating that she has "never stopped hurting" since incurring the right ankle fracture.  See March 2010 VA Form 21-4138.

Before reviewing the claims file and other medical evidence, the June 2010 VA examiner provided a nexus opinion in the examination report that supported a direct relationship between the diagnosed mood disorder and the service-connected status post excision of ganglion cyst of the right foot; however, the VA examiner specifically retracted that opinion in a May 2011 addendum opinion.  In May 2011, the June 2010 VA examiner opined that the source of pain related to the Veteran's mood disorder is the July 2009 right ankle fracture.  The June 2010 VA examiner explained that the prior opinion was based on statements by the Veteran during the June 2010 examination; however, the new opinion was based on review of the claims file, which was not reviewed as part of the June 2010 examination, and additional medical evidence, including a February 2011 VA examination report regarding the right ankle.

Finally, although several lay statements support a finding that the Veteran has been complaining of chronic pain for several years, these statements are either not credible or are not probative of whether the current depression and panic disorder were caused by or permanently worsened by service-connected status post excision of ganglion cyst of the right foot.  To the extent that the Veteran's written statements and oral testimony can be construed as an assertion that either depression or panic disorder were caused by the service-connected status post excision of ganglion cyst of the right foot, the Veteran is not credible.  The medical evidence discussed above shows that the Veteran did not seek treatment for psychiatric symptoms until 2010, when right foot pain caused her anxiety.  The Veteran denied depression in April 2007.  As explained above, the June 2010 VA examination report reflects that the Veteran provided a history of psychiatric symptoms related to unspecified chronic pain in approximately 2007, and onset of "severe" unspecified pain in 2005 or 2006.  When the right foot scar was examined by VA in September 2007, the Veteran reported only mild intermittent right foot pain that was caused by standing or moving for more than 20 minutes straight.  

As discussed in more detail above, the Veteran's neck and right shoulder symptoms began in February 2008, and the right ankle fracture occurred in July 2009.  The Veteran was first treated for psychiatric symptoms in 2010, and filed a claim for service connection for "stress and anxiety due to pain secondary to her service-connected disabilities" in March 2010.  After having a ganglion cyst removed from the right foot in September 1987, the Veteran separated from service in March 1990 without any psychiatric symptoms reported in the January 1990 service separation examination or report of medical history.  

On review of all the evidence, lay and medical, the Board finds that the Veteran's recent reported history of psychiatric symptoms arising prior to the July 2009 ankle fracture are inconsistent with her own histories of onset and the medical evidence of the same period, which show no complaints, findings, diagnosis, or treatment for psychiatric symptoms.  Accordingly, the Board also finds that the Veteran's statements and testimony regarding onset of psychiatric symptoms prior to the July 2009 right ankle fracture are not credible and, therefore, are not probative.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

While several lay statements have been submitted by the Veteran's friends and family indicating that the Veteran has complained of chronic pain for years, the evidence does not demonstrate that any of these individuals have the knowledge, understanding, or training to provide a competent medical opinion as to whether the current psychiatric disorders or symptoms of depression and panic disorder were caused by or permanently worsened by service-connected physical disability of status post excision of ganglion cyst of the right foot.  See Kahana at 437.  In the case, a competent medical opinion requires a familiarity with brain chemistry and 

mental illness, the complex interaction between physical pain and injury and mental health, and ability to distinguish the contribution of other ailments and non-service-related factors affecting the Veteran's health, including non-service-connected cervical spine and shoulder disorders and related pain, from the service-connected foot disorder.  Thus, while these statements provide evidence of the Veteran's complaints of chronic pain, in the absence of the proper knowledge, training, or experience, any opinions on whether the current depression and panic disorder were caused by or permanently worsened by service-connected status post excision of ganglion cyst of the right foot are not afforded any probative weight. 

In sum, the competent evidence, including the May 2011 VA medical opinion, weighs against finding that the service-connected status post excision of ganglion cyst of the right foot was caused or permanently worsened by the current depression and panic disorder.   To the extent that the Veteran contends that the current depression and panic disorder are aggravated by the service-connected status post excision of ganglion cyst of the right foot, 38 C.F.R. § 3.310(a) does not permit service connection on that basis.  See Allen, 7 Vet. App. at 448; Johnston v. Brown, 10 Vet. App. 80, 86 (1997) ("Because section 3.310(a) and Allen require that the service-connected condition be the causative factor, not the acted-upon factor, they are not applicable").  For these reasons, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for an acquired psychiatric disorder.  As such, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that an acquired psychiatric disorder was incurred in 

service, and has consistently contended only that an acquired psychiatric disorder diagnosed after service is due to chronic pain caused by the service-connected foot disorder, as well as the non-service-connected neck and shoulder disorders.


ORDER

Service connection for cervical spine degenerative joint disease and degenerative disc disease is denied.

Service connection for right shoulder degenerative joint disease, prominent sublabral recess, and tendonitis is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected status post excision of ganglion cyst of the right foot, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


